Exhibit 10.15

2000 STOCK COMPENSATION PLAN FOR NON-EMPLOYEE DIRECTORS
(As Amended and Restated as of March 1, 2003)

Section 1.   Purpose; Definitions.

The purposes of the Plan are (i) to assist the Company in promoting a greater
identity of interest between the Company’s Non-Employee Directors and the
Company’s stockholders; and (ii) to assist the Company in attracting and
retaining Non-Employee Directors by affording them an opportunity to share in
the future successes of the Company.

For purposes of the Plan, the following terms are defined as set forth below:

a.        “Altria Group, Inc. Stock Fund” means the Altria Group, Inc. Stock
Fund of the Altria Group, Inc. Deferred Profit-Sharing Plan, as amended from
time to time.

b.        “Award” means the grant under the Plan of Common Stock and, to the
extent relevant, Stock Options.

c.        “Board” means the Board of Directors of the Company.

d.        “Committee” means the Nominating and Corporate Governance Committee of
the Board or a subcommittee thereof, any successor thereto or such other
committee or subcommittee as may be designated by the Board to administer the
Plan.

e.        “Common Stock” or “Stock” means the Common Stock of the Company.

f.         “Company” means Altria Group, Inc., a corporation organized under the
laws of the Commonwealth of Virginia, or any successor thereto.

g.        “Deferred Stock” means an unfunded obligation of the Company,
represented by an entry on the books and records of the Company, to pay an
amount equal to the value of one unit in the Altria Group, Inc. Stock Fund.

h.        “Deferred Stock Account” means the unfunded deferred compensation
account established by the Company with respect to each participant who elects
to participate in the Deferred Stock Program in accordance with Section 7 of the
Plan.

i.         “Deferred Stock Program” means the provisions of Section 7 of the
Plan that permit participants to defer all or part of any Award of Stock
pursuant to Section 5(a)(i) of the Plan.


 


--------------------------------------------------------------------------------

j.         “Fair Market Value” means, as of any given date, the mean between the
highest and lowest reported sales prices of the Common Stock on the New York
Stock Exchange-Composite Transactions or, if no such sale of Common Stock is
reported on such date, the fair market value of the Stock as determined by the
Committee in good faith; provided, however, that the Committee may in its
discretion designate the actual sales price as Fair Market Value in the case of
dispositions of Common Stock under the Plan.

k.        “Non-Employee Director” means each member of the Board who is not a
full-time employee of the Company or of any corporation in which the Company
owns, directly or indirectly, stock possessing at least 50% of the total
combined voting power of all classes of stock entitled to vote in the election
of directors in such corporation.

l.         “Plan” means this 2000 Stock Compensation Plan for Non-Employee
Directors, as amended from time to time.

m.       “Plan Year” means the period commencing at the opening of business on
the day on which the Company’s annual meeting of stockholders is held and ending
on the day immediately preceding the day on which the Company’s next annual
meeting of stockholders is held.

n.        “Prior Directors Plan” shall mean the Company’s 1992 Compensation Plan
For Non-Employee Directors.

o.        “Stock Option” means the right granted to each Non-Employee director
on or before April 25, 2002 to purchase a share of Stock at a price equal to the
Fair Market Value on the date of grant. All Stock Options granted pursuant to
the Plan are and shall be nonqualified stock options.

Section 2.   Administration.

The Plan shall be administered by the Committee, which shall have the power to
interpret the Plan and to adopt such rules and guidelines for carrying out the
Plan as it may deem appropriate. The Committee shall have the authority to adopt
such modifications, procedures and subplans as may be necessary or desirable to
comply with the laws, regulations, compensation practices and tax and accounting
principles of the countries in which Non-Employee Directors reside or are
citizens of and to meet the objectives of the Plan.

Any determination made by the Committee in accordance with the provisions of the
Plan with respect to any Award shall be made in the sole discretion of the
Committee, and all decisions made by the Committee pursuant to the provisions of
the Plan shall be final and binding on all persons, including the Company and
Plan participants.


 


--------------------------------------------------------------------------------

Section 3.   Eligibility.

Only Non-Employee Directors shall be granted Awards under the Plan.

Section 4.   Common Stock Subject to the Plan.

The total number of shares of Common Stock reserved and available for
distribution pursuant to the Plan shall be 1,000,000. If any Stock Option is
forfeited or expires without the delivery of Common Stock to a participant, the
shares subject to such Stock Option shall again be available for distribution in
connection with Awards under the Plan. Any shares of Common Stock that are used
by a participant as full or partial payment of withholding or other taxes or as
payment for the exercise price of a Stock Option shall be available for
distribution in connection with Awards under the Plan.

In the event of any merger, share exchange, reorganization, consolidation,
recapitalization, reclassification, distribution, stock dividend, stock split,
reverse stock split, split-up, spin-off, issuance of rights or warrants or other
similar transaction or event affecting the Common Stock after adoption of the
Plan by the Board, the Board is authorized, to the extent it deems appropriate,
to make substitutions or adjustments in the aggregate number and kind of shares
of Common Stock reserved for issuance under the Plan, in the number, kind and
price of shares of Common Stock subject to outstanding Awards and in the Award
amounts set forth in Section 5 (or to make provision for cash payments to the
holders of Awards.

Section 5.   Awards.

(a)  Annual Awards. On the first day of each Plan Year, each Non-Employee
Director serving as such immediately after the annual meeting held on such day
shall be awarded the following:

(i)  a grant of that number of shares of Stock having an aggregate Fair Market
Value on the date of grant equal to $40,000 (with any fractional share being
rounded up to the next whole share); and

(ii)  a grant of Stock Options to purchase that number of shares of Stock equal
to the number derived from dividing $40,000 by the Black-Scholes Value of each
such Stock Option (with any fractional share being rounded up to the next whole
share); provided, however,

that effective with the Plan Year commencing in 2003, (x) the grants of Stock
Options referred to in Section 5(a)(ii) are discontinued and (y) the $40,000
amount referred to in Section 5(a)(ii) is increased to $55,000 .

(b)  Terms of Awards.


 


--------------------------------------------------------------------------------

(i)  Awards pursuant to Section 5(a)(i) are eligible for participation in the
Deferred Stock Program described in Section 7.

(ii)  The term of each Stock Option shall be ten years. Subject to the
applicable Award agreement, Stock Options may be exercised, in whole or in part,
by giving written notice of exercise specifying the number of shares to be
purchased. Such notice shall be accompanied by payment in full of the purchase
price by certified or bank check or such other instrument as the Company may
accept (including, to the extent the Committee determines such a procedure to be
acceptable, a copy of instructions to a broker or bank acceptable to the Company
to deliver promptly to the Company an amount of sale or loan proceeds sufficient
to pay the purchase price). As determined by the Committee, payment in full or
in part may also be made in the form of Common Stock already owned by the
Non-Employee Director valued at Fair Market Value; provided, however, that such
Common Stock shall not have been acquired by the optionee within the preceding
six months.

Section 6.   Plan Amendment and Termination.

The Board may amend or terminate the Plan at any time, provided that no such
amendment shall be made without stockholder approval if such approval is
required under applicable law, or if such amendment would: (i) decrease the
grant or exercise price of any Stock Option to less than the Fair Market Value
on the date of grant; or (ii) increase the total number of shares of Common
Stock that may be distributed under the Plan. Except as may be necessary to
comply with a change in the laws, regulations or accounting principles of a
foreign country applicable to participants subject to the laws of such foreign
country, the Committee may not, without stockholder approval, cancel any option
and substitute therefor a new Stock Option with a lower option price. Except as
set forth in any Award agreement, no amendment or termination of the Plan may
materially and adversely affect any outstanding Award under the Plan without the
Award recipient’s consent.

Section 7.   Payments and Payment Deferrals.

The Committee, either at the time of grant or by subsequent amendment, may
require or permit deferral of the payment of Awards under such rules and
procedures as it may establish. It also may provide that deferred settlements
include the payment or crediting of interest or other earnings on the deferred
amounts, or the payment or crediting of dividend equivalents where the deferred
amounts are denominated in Common Stock equivalents.

Each participant may elect to participate in a Deferred Stock Program with
respect to Awards granted under Section 5(a)(i). Any election to have the
Company establish a Deferred Stock Account shall be made in terms of integral
multiples of 25% of the value of the Common Stock that the participant otherwise
would have been granted on each date of grant and any such election (including
an existing election to participate in the Deferred Stock Program under the
Prior Directors Plan) shall remain in effect


 


--------------------------------------------------------------------------------

for purposes of the Plan until the participant executes a new election not to
participate in the Deferred Stock Program for any future grants of Common Stock.
The Deferred Stock Account of a participant who elects to participate in the
Deferred Stock Program shall be credited with Deferred Stock equal to that
resulting from a theoretical investment in the Altria Group, Inc. Stock Fund on
the date of grant of an amount equal to the portion of the award of Common Stock
that the participant elected to receive as Deferred Stock. The Deferred Stock
Account shall be credited with earnings and charged with losses, if any, and
subject to other adjustments on the same basis as the Altria Group, Inc. Stock
Fund. The Deferred Stock Program shall otherwise be administered in a manner
similar to the deferred fee program under the Prior Directors Plan and under
such rules and procedures as the Committee may, from time to time establish,
including rules with respect to elections to defer, beneficiary designations and
distributions under the Deferred Stock Program.

Section 8.   Transferability.

Unless otherwise required by law, Awards shall not be transferable or assignable
other than by will or the laws of descent and distribution.

Section 9.   Award Agreements.

Each Award of a Stock Option under the Plan shall be evidenced by a written
agreement (which need not be signed by the Award recipient unless otherwise
specified by the Committee) that sets forth the terms, conditions and
limitations for each such Award. Each Stock Option shall vest in not less than
six months (or such longer period set forth in the Award agreement) and shall be
forfeited if the participant does not continue to be a Non-Employee Director for
the duration of the vesting period. The Committee may amend an Award agreement,
provided that no such amendment may materially and adversely affect an Award
without the Award recipient’s consent.

Section 10.   Unfunded Status Plan.

It is presently intended that the Plan constitute an “unfunded” plan for
incentive and deferred compensation. The Committee may authorize the creation of
trusts or other arrangements to meet the obligations created under the Plan to
deliver Common Stock or make payments; provided, however, that, unless the
Committee otherwise determines, the existence of such trusts or other
arrangements is consistent with the “unfunded” status of the Plan.

Section 11.   General Provisions.

(a)  The Committee may require each person acquiring shares of Common Stock
pursuant to an Award to represent to and agree with the Company in writing that
such person is acquiring the shares without a view to the distribution thereof.
The


 


--------------------------------------------------------------------------------

certificates for such shares may include any legend that the Committee deems
appropriate to reflect any restrictions on transfer.

All certificates for shares of Common Stock or other securities delivered under
the Plan shall be subject to such stock transfer orders and other restrictions
as the Committee may deem advisable under the rules, regulations and other
requirements of the Securities and Exchange Commission (or any successor
agency), any stock exchange upon which the Common Stock is then listed, and any
applicable Federal, state or foreign securities law, and the Committee may cause
a legend or legends to be put on any such certificates to make appropriate
reference to such restrictions.

(b)  Nothing contained in the Plan shall prevent the Company from adopting other
or additional compensation arrangements for Non-Employee Directors.

(c)  No later than the date as of which an amount first becomes includable in
the gross income of the participant for income tax purposes with respect to any
Award under the Plan, the participant shall pay to the Company, or make
arrangements satisfactory to the Company regarding the payment of, any Federal,
state, local or foreign taxes of any kind that are required by law or applicable
regulation to be withheld with respect to such amount. Unless otherwise
determined by the Committee, withholding obligations arising from an Award may
be settled with Common Stock, including Common Stock that is part of, or is
received upon exercise of the Award that gives rise to the withholding
requirement. The obligations of the Company under the Plan shall be conditional
on such payment or arrangements, and the Company, shall, to the extent permitted
by law, have the right to deduct any such taxes from any payment otherwise due
to the participant. The Committee may establish such procedures as it deems
appropriate, including the making of irrevocable elections, for the settling of
withholding obligations with Common Stock.

(d)  The Plan and all Awards made and actions taken thereunder shall be governed
by and construed in accordance with the laws of the Commonwealth of Virginia.

(e)  If any provision of the Plan is held invalid or unenforceable, the
invalidity or unenforceability shall not affect the remaining parts of the Plan,
and the Plan shall be enforced and construed as if such provision had not been
included.

(f)  As originally adopted and approved by shareholders, this Plan became
effective at the conclusion of the 2000 Annual Meeting of Stockholders. The
Plan, as amended and restated as of March 1, 2003, became effective upon
approval by a majority of the Board at a duly called meeting on February 26,
2003, at which a quorum was present. Except as otherwise provided by the Board,
no Awards shall be made after the Awards made immediately following the 2005
Annual Meeting of Stockholders, provided that any Awards granted prior to that
date may extend beyond it.


 


 